Citation Nr: 0734427	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-07 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and ALM


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
December 1951 to February 1954.  This appeal to the Board of 
Veterans Appeals (Board) is from actions taken by the above 
Department of Veterans Affairs (VA) Regional Office (RO) in 
September 2002.

Service connection is in effect for bilateral defective 
hearing and tinnitus.  The veteran had initially pursued 
erectile dysfunction as a service connection claim, but has 
since relinquished that issue and, notwithstanding the 
presentation recently made on his behalf by his 
representative, absent a substantive appeal thereon, the 
issue is not part of the current appellate review.

The veteran also initially characterized the claim herein as 
entitlement to service connection for PTSD, but later 
clarified that he intended it to be for an acquired 
psychiatric disorder, other than PTSD.

A motion to advance the case on the docket was granted by the 
Board, in accordance with the provisions of 38 U.S.C.A. § 
7107 (West 2002 and Supp. 2007) and 38 C.F.R. § 20.900(c) 
(2007).

Subsequent to receipt by the Board of the case, the Board 
submitted the case for a specialized medical opinion by a 
psychiatrist, pursuant to pertinent regulations.  The 
response has now been received, a copy of which was sent to 
the veteran and his representative, and the case is now ready 
for review on the evidence of record.


FINDINGS OF FACT

1.  The veteran does not have post-traumatic stress disorder.

2.  The veteran has not provided sufficient information 
regarding his claimed in-service stressors in order for the 
service department to research and verify whether any claimed 
events actually occurred; nor has the veteran otherwise 
provided credible supporting evidence that claimed in-service 
stressors actually occurred.

3.  The competent and probative evidence of record 
preponderates against a finding that the veteran's 
psychiatric complaints are anything other than due to a 
personality disorder, without evidence of any in-service 
incident, or alteration or increase in the basic pathology of 
the disorder in or as a result of service. 

4.  The competent and probative evidence of record 
preponderates against a finding that any acquired psychiatric 
disability was demonstrated in service or as a result of 
service or any incident or treatment therein, or that a 
psychosis was manifested within the first post-service year.


CONCLUSION OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 
(2007).

2.  An acquired psychiatric disability was not incurred in 
service or manifested within one year after separation 
therefrom, and no pre-existing psychiatric disorder was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007). 

The veteran filed a claim for service connection for PTSD in 
May 2002.  (He had previously filed a similar claim which he 
withdrew.)  The VARO sent him a VCAA letter in June 2002, and 
obtained VA treatment and evaluative reports, including 
clinical records.  A rating action by the VARO in September 
2002 denied service connection for PTSD.  His notice of 
disagreement (NOD) was filed in November 2002.  Additional 
records were obtained.  An SOC was issued in March 2004.  He 
filed his substantive appeal, on a VA Form 9, in March 2004.  
In the interim, he had clarified that he wished his claim to 
relate to an acquired psychiatric disorder, not PTSD.  He and 
others also provided testimony at a hearing at the RO.   

Throughout, evidentiary development was undertaken and by way 
of VARO correspondence and the Board action, as well as the 
SOCs and SSOCs, since he filed the claim, he has been 
notified that VA would obtain pertinent data to include VA 
records and records of other Federal agencies, and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  He was asked 
to submit more evidence, to include any in his possession and 
has stated that he has none.   

The Board finds that the content of the communications with 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  VCAA notification was furnished prior to 
the initial adjudication; any other defect with respect to 
timing was harmless error.  See Mayfield, supra.  He was 
advised of his opportunities to submit additional evidence 
after which additional data was obtained and entered into the 
record.  The Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  He has indicated that he had 
no other information or evidence to give VA to substantiate 
his claim.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance, and they have demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim). 


Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that such 
information was provided to the veteran.  Any presumption of 
error as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303(a), 3.304 (2007).  Where there is a chronic disease 
shown as such in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition 
noted during service is not shown to be chronic, or the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).




The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

Certain chronic diseases, such as psychosis, may be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after separation from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f); Cohen 
v. Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of any claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

In considering and applying the relevant legal requirements 
for service connection for PTSD, it preliminarily warrants 
discussion that the record does not actually substantiate the 
reasonable likelihood of a current medical diagnosis of PTSD, 
and the veteran has not provided any corroborative data so 
that any alleged in-service stressors could be researched.  
Thus, whether PTSD has been objectively found to be 
etiologically linked with one or more confirmed stressors 
becomes hypothetical.  See 38 C.F.R. § 3.304(f).


In any event, however, where a claimed stressor is not 
related to combat, credible supporting evidence is required 
and the appellant's testimony, by itself, cannot establish 
the occurrence of a noncombat stressor.  See Dizoglio v. 
Brown, supra.  The requisite additional evidence may be 
obtained from sources other than the veteran's service 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
VA has adopted the fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) in 38 C.F.R. §§ 4.125 and 4.126.  See 61 
Fed. Reg. 52,695-702 (1996).  Therefore, the Court took 
judicial notice of the effect of the shift in diagnostic 
criteria.  The major effect is that the criteria have changed 
from an objective standard, requiring a stressor that would 
evoke an adverse reaction in almost anyone, to a subjective 
standard, requiring that a person experienced, witnessed, or 
was confronted with a traumatic event and a response 
involving intense fear, helplessness, or horror, with the 
question of whether such claimed stressor was severe enough 
to cause PTSD in a particular individual now being a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a non-combat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor employed in supporting a 
diagnosis of PTSD.  Id. at 20; Moreau v. Brown, supra.  The 
corroboration may be by service records or other satisfactory 
evidence.  Doran, supra (in Doran, a veteran's service 
records had been lost due to fire; however, his account of 
in-service stressors was corroborated by statements from 
fellow servicemen).

Whether a veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressors is a factual 
determination.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002).  


A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2007)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of the applicable legislation 
and are not subject to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and 
cases cited therein.  See also VAOPGCPREC 82- 90.  However, 
the VA General Counsel has further noted that if, during 
service, superimposed disease or injury occurs, service 
connection may be warranted for the resultant disability.  
Id.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board has an obligation to provide adequate reasons and 
bases supporting this decision, but there is no requirement 
that every item of evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  The Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).


III.  Factual Background and Analysis

Service medical records are negative for any psychiatric 
complaints or disability.

The veteran's service records refer to his having been born 
with a congenital anomaly to his urethra.  He had had 
recurrent episodes of problems, and examination showed no 
abnormalities except for hypospadias penis.  Other notations 
were of an infected urethral orifice and related problems.  
He eventually requested admission for therapy of meatitis and 
dilatation or meatotomy.  Records reflect a urological 
incident when he underwent a cystoscopic examination, the 
bulb broke off and went into his bladder; and was initially 
to be removed surgically but then passed on its own.  His 
penis was then cut to make room for an opening for urination 
via a glass rod.  

Post-service clinical records reflect that the veteran still 
complains of ongoing sexual dysfunction problems of one sort 
of another, variously described in the record and attributed 
to one or another causes.  

The issue at hand, however, is whether the in-service 
urological incident or any other circumstance of service 
resulted in, had any significant impact upon, or contributed 
in any manner to his current mental health problems.  

The veteran has had recent diagnoses of PTSD, as well as 
depression and personality defects.  This conflict in 
opinions arises from a VA treating physician and a VA 
psychiatrist, S.H., M.D., who opined that the in-service 
"complications and physical/emotional sequelae of this 
procedure are likely contributing to his sexual dysfunction 
and chronic depression".  

This is in contrast to the subsequent 2004 opinion rendered 
by a VA psychologist to the effect that his in-service 
problem was not related to any current sexual dysfunction, 
his mental health problems were not due thereto, and that his 
current depression was primarily a subset of his personality 
disorder, which was not service origin and had in no way been 
aggravated or altered in, or as a result of, service.  

Because of the objections by the veteran and his 
representative to VA's acceptance of the alternative opinion 
which did not support his contentions, and because of the 
inconsistencies in the opinions of record, the Board 
forwarded the case to an independent VHA medical expert for a 
psychiatric examiner to review the case and render an opinion 
as to the following: "(a) What is the correct diagnosis of 
any and all psychiatric disabilities; (b) When was any 
psychiatric disability first manifested; and (c) Is the 
veteran's psychiatric disability as likely as not (i.e., to 
at least a 50-50 degree of probability) due to or associated 
with service, or is such a causal relationship unlikely 
(i.e., less than a 50-50 degree of probability)."  

The reviewer was advised that the term "as likely as not" 
does not mean merely within the realm of medical possibility, 
but rather that the weight of medical evidence both for and 
against a conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as it is to 
find again it.

The extensive medical expert opinion is now of record, dated 
in July 2007.  (A copy of the opinion was forwarded to the 
veteran and his representative with cover letter of August 
15, 2007.)  Since the psychiatric evaluator reviewed the 
evidence of record in detail, (and specifically acknowledging 
having the entire medical, uroglogical, psychiatric and 
psychological files available) and cited it accordingly, the 
opinion will be included herein, in pertinent part, to 
reflect both the opinion and the pertinent findings.

The psychiatrist noted that in April of 2002 the veteran 
alleged that he was traumatized in the 1950's (in service) 
during a urologic procedure and claimed "fifty years" of 
"severe and stressful thoughts" about that event.  

The psychiatrist further related, in detail, the information 
in the clinical file from that time to present.  


In summary, the examiner opined as follows:

After review of the medical, psychological and 
psychiatric records it is my opinion that the 
veteran's psychiatric diagnosis is (1) 
personality disorder, mixed type; (2) 
adjustment disorder with mixed emotional 
features.  In terms of psychiatric disability 
it is the personality disorder that is the 
basis of his ongoing symptomatology.  This 
includes marital discord, preoccupation with 
his sexual dysfunction, his preoccupation with 
compensation and his inability to effect change 
in his life.

Dr. (M)'s records are quite clear in 
documenting how the personality disorder has 
resulted in non-compliance with treatment 
plans, ongoing anger and marital discord, 
passive-aggressive behavior and non-compliance 
with medication treatment.  The review of the 
detailed psychiatric records does not support 
the diagnosis of service related psychiatric 
disability.  There is no evidence in the 
records to support a diagnosis of PTSD or a 
service related "mental condition".

With regard to the question as to when any psychiatric 
disorder may have been first manifested, the medical expert 
responded as follows:

There is no evidence of psychiatric disability.  
The veteran's history reveals he completed his 
service and subsequently worked as a structural 
mechanic from 1949-1990 except when in the 
service.  He has also been in two long-term 
marriages and has a son who is an attorney.  He 
does volunteer work, enjoys the beach and has 
an active social life.  In this regard he has 
not manifested any psychiatric disability in 
his occupational and social life as described 
above.  There have been chronic problems in his 
marriage that include relationship problems, 
sexual dysfunction and anger management.  There 
is also intermittent depression.  

The records from his therapy and the 
independent psychiatric evaluation related 
these problems to his personality problems.  
This personality disorder resulted in this man 
becoming preoccupied with his sexual 
dysfunction and preoccupied with receiving 
compensation.

It appears this man takes little responsibility 
for his emotional conflicts and his treatment 
but has become convinced he was damaged and 
deserves compensation.  Although the veteran 
now states that he has a mental disability as a 
result of military service and medical care 
received therein, there is little, if anything, 
to support that contention.  In fact, he did 
not seek or receive ongoing psychiatric care 
until January 2003 with Dr. M.  In that 
treatment the major psychiatric issues are the 
veteran's preoccupation with sexual 
dysfunction, marital problems including anger 
management and compensation issues.  Both Drs. 
(M) and (M) note the ongoing symptoms are 
related to his personality disorder not a 
service connected event.

There is no record of the veteran seeking 
psychiatric care for any disabling disorder for 
over fifty years.  It appears his focus on 
disability appeared in 2001 wherein he claims 
longstanding emotional disability.  This is not 
supported by history or records.

With regard to the question posed to the expert as to whether 
the veteran had a psychiatric disability that was due to or 
associable with service, the expert responded as follows:

There is no evidence that the veteran is 
suffering a psychiatric disability associated 
with service or causally related to his service 
in the military.  He does have ongoing 
emotional problems but these are related to 
longstanding personality problems not any 
service connected event.

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  However, following 
the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Gober, 
229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (and cases cited therein).  

Where the record contains both positive and negative evidence 
including addressing whether the veteran's claimed condition 
is related to military service, it is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, supra.  The Board 
is mindful that it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans v. West, supra; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin, supra.  
Thus, the weight to be accorded the various items of evidence 
in this case must be determined by the quality of the 
evidence, and not necessarily by its quantity or source.

In part, the veteran has claimed that he has PTSD.  While he 
is free to provide lay observations as to his ongoing mental 
health, diagnosis is something which requires medical 
expertise, and there is no indication that he has such 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
He has not been diagnosed with PTSD, as supported by a 
clinical evaluations and appropriate testing.  

His primary diagnosis is a personality disorder.  It remains 
unclear whether this was an active factor in his life at any 
significant level until 2000's, decades after service.  In 
any event, whatever is the correct psychiatric diagnosis, the 
aggregate of supported reasoned medical opinion is to the 
effect that his current mental health problems have no 
relationship of any kind to his service.  He has become 
preoccupied with several elements of his current life, 
including purported sexual dysfunction.  However, his 
increased attention to those aspects does not serve to alter 
the medical considerations in the case. 

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  See Espiritu, supra;  38 U.S.C.A. § 1153(a); 
38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, No. 
07-7029 (Fed. Cir. July 3, 2007); also see Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, the Board does not believe that 
an acquired psychiatric disorder, to include PTSD, as 
contrasted to symptoms which the veteran may describe, is 
subject to lay diagnosis.  A layperson is not capable of 
discerning what disorder his symptoms represent, in the 
absence of any specialized training.  

In general, a current diagnosis of a claimed disorder is 
necessary for an award of service connection.  Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that 38 U.S.C.A. 
§§ 1110 requires the existence of a present disability for VA 
compensation purposes).  The Board recognizes that the Court 
of Appeals for Veterans Claims recently held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection where the 
record otherwise supports it, even where the most recent 
diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 
319 (2007).  However, in the present case, notwithstanding 
the veteran's current contentions to the contrary, PTSD has 
never been diagnosed by appropriate psychiatric evaluation.  

Finally, based upon current clinical findings, although he 
has had a recent history of symptoms seemingly reflecting 
periodic depression, anxiety, etc., and certainly shows signs 
that he has become preoccupied with his own situation and 
would understandably like to attribute it to something 
outside himself, there is no current presence of an acquired 
psychiatric disorder which can be attributed to service, nor 
is there any indication whatsoever that any developmental 
personality problems were in any way accelerated or altered 
in, or as a result of, anything in and/or of service origin.  
In that regard, the evidence is not in approximate balance, 
and a reasonable doubt is not raised which could be resolved 
in favor of the veteran.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


